Citation Nr: 1752646	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  14-07 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to a disabling rating in excess of 50 percent for a bilateral feet disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel




INTRODUCTION

The Veteran served active duty in the United States Air Force from January 1977 to June 1981.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2012 rating decision in which the Department of Veteran Affairs (VA) Pittsburgh, Pennsylvania, Regional Office (RO) denied entitlement to service connection for a sinus condition and continued a 10 percent disabling rating bilateral sesamoiditis, metatarsalgia.  The Board previously remanded this appeal for further development in August 2015.

The Board notes that in a May 2016 rating decision, the RO recharacterized the Veteran's bilateral foot issue as bilateral pes cavus with hammer toes and sesamoiditis, metatarsalgia.  Moreover, the RO granted an increase to a 50 percent disabling evaluation.

The issue of entitlement to service connection for a sinus disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a 50 percent disabling rating for his service-connected bilateral feet disorder, the maximum schedular rating allowed under the applicable VA rating criteria.


CONCLUSION OF LAW

A rating in excess of 50 percent for a bilateral feet disability is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.71a, Diagnostic Code 5278 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

The Veteran is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5278, at a 50 percent disabling evaluation for his pes cavus with hammer toes and sesamoiditis, metatarsalgia.  Under Diagnostic Code 5278, a maximum 50 percent rating is warranted when there is bilateral marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  38 C.F.R. § 4.71a, DC 5278 (2017). 

In an April 2016 VA examination, the examiner diagnosed the Veteran with bilateral sesamoiditis, metatarsalgia, bilateral hammer toes and bilateral pes cavus.  

As noted above, based largely on the April 2016 VA examination, the Veteran subsequently received a maximum 50 percent rating for his service-connected pes cavus with hammer toes and sesamoiditis, metatarsalgia, effective July 20, 2011, the date of receipt of the claim.  As stated in the May 2016 rating decision, the Veteran's disability was recharacterized so as to accurately reflect the symptoms of the Veteran's diagnosis while preventing pyramiding.  See 38 C.F.R. § 4.14 (2017)

In light of the above, as the highest rating has been awarded, the Board concludes that the Veteran is not entitled to a higher schedular rating.  Accordingly, a schedular rating in excess of 50 percent for a bilateral foot disability is not warranted. 


ORDER

Entitlement to a disabling rating in excess of 50 percent for a bilateral feet disability is denied. 


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's sinus disability.

The Veteran contends that his current sinus condition is due to his period of service.  

In August 2015, the Board remanded this issue for a VA examination to determine the likelihood that any current sinusitis is causally or etiologically related to his symptomatology in military service as opposed to it being more likely due to some other factor or factors.  The Board's directives stated that the examiner should note the December 8, 1980 STRs pertaining to frequent colds and the September 18, 1978 in-service examination noting tender frontal sinus with upper respiratory infection.  In April 2016, the Veteran was afforded a VA examination.  The examiner opined that it was less likely than not that the Veteran's sinus disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner based this opinion, in part on the basis that the Veteran had not been diagnosed with allergic rhinitis until 2016 by an ENT doctor.  However, a June 1995 VA medical record indicates that the Veteran was diagnosed with chronic right maxillary sinusitis.  Therefore, the Board has found the opinion from the April 2016 VA examination to be inadequate in that it does not appear that the Veteran's post-service treatment records were considered and it was based on an inaccurate premise regarding the Veteran's history of sinusitis.  Therefore, the issue should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to the same examiner who conducted the April 2016 VA examination, if possible, for an addendum opinion.  The examiner should determine the nature and etiology of his sinusitis.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner shall consider all other medical records associated with this file during review, including the December 8, 1980 service treatment records pertaining to frequent colds, the September 18, 1978 in-service examination noting tender frontal sinus with upper respiratory infection, and the June 1995 VA medical record noting a diagnosis of chronic sinusitis.  The examiner must specifically note whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed.

The examiner is asked to offer the following opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sinusitis was manifested in, caused by, or is otherwise etiologically related to his period of service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of symptoms.  The examiner should explain the medical basis for the conclusions reached. 

2.  After any additional development deemed warranted, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


